DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 5 and 6 are objected to because of the following informalities:
Claims 5 and 6 recite the equation after the claims have ended with a period.  The Examiner suggests ending the claims with “the control object: [Equation].”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, and 7-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Igarashi et al. (US 20130234642 A1)[hereinafter “Igarashi”].
Regarding Claim 1, Igarashi discloses a motor control device [Components of Fig. 1] comprising:
a position command section configured to generate a position command for a control object [Paragraph [0028] – “The feed-forward control unit 111 outputs a model position p.sub.a and model speed v.sub.a corresponding to an ideal motion waveform of the control target 1 to the feedback control unit 112”];
a position detecting section configured to detect a position of the control object or a position of a motor [Paragraph [0039] – “The position controller 131 receives the model position p.sub.a output from the feed-forward control unit 111 and receives the motor motion detection value p.sub.M fed back from the detector 2.”] configured to drive the control object [Paragraph [0039] – “The position controller 131 calculates a speed command v.sub.u such that the motor motion detection value p.sub.M follows the model position p.sub.a.”]; and
a position control section configured to control a position of the motor based on the generated position command and the detected position of the control object or the position of the motor [Paragraph [0041] – “The speed controller 132 receives the model speed v.sub.a output from the feed-forward control unit 111, receives the speed command v.sub.u output from the position controller 131, and receives the motor speed calculation value v.sub.M output from the speed calculator 133. The speed controller 132 calculates the feedback torque .tau..sub.B through an arithmetic operation such as speed PI control to cause the motor speed calculation value v.sub.M to follow the model speed v.sub.a, i.e., such that the motor speed calculation value v.sub.M coincides with a sum of the model speed v.sub.a and the model command v.sub.u. The speed controller 132 outputs the calculated feedback torque .tau..sub.B to the torque adder 113.”]; wherein
at least one of the position command section and the position control section includes a vibration suppression filter [Paragraph [0051] – “The damping-parameter determining unit 122 includes a generating unit 122a.”] configured to approximate a reverse characteristic of a vibration characteristic generated between the motor and the control object [Paragraph [0051] – “The generating unit 122a generates, according to the parameter change signal ML, the damping parameter signal (the first parameter) .theta. representing the (present) vibration characteristic of the control target 1 and outputs the damping parameter signal .theta. to the damping parameter filter 123 and the damping filter 121. The damping parameter signal .theta. includes, for example, the resonant frequency .omega..sub.p and the anti-resonant frequency .omega..sub.z.”], and the vibration suppression filter changes a vibration suppression frequency according to at least one of the position and a mass of the control object [See Equations (3)-(6) and Paragraph [0044].].

Regarding Claim 2, Igarashi discloses that the position of the control object is a position of the control object on an own shaft driven by the motor or a position of the control object on another shaft driven by a motor different from the motor [Paragraph [0045] – “Examples of a machine that can be modeled in such a two-inertia system, the spring constant k.sub.m of which changes during motion, include a Cartesian biaxial (x-y) robot in which the arm length of the z-axis arm 1b1 changes shown in FIG. 3(a) and a crane in which the rope length of the rope 1b2 changes shown in FIG. 4.”Paragraph [0046] – “In the Cartesian biaxial (x-y) robot shown in FIG. 3(a), two arms, i.e., the x-axis arm 1d1 and the z-axis arm 1b1 are respectively driven by an x-axis motor 1a1 and a z-axis motor 1a11. When the x-axis arm 1d1 is driven in the x-axis direction, the entire z-axis arm 1b1 moves in the x-axis direction. When the z-axis arm 1b1 is driven, a load 1c1 moves in the z-axis direction.”].

Regarding Claim 4, Igarashi discloses that the vibration suppression frequency is changed based on at least one of a torsional vibration characteristic and a plate spring vibration characteristic [Paragraph [0043] – “In the explanation in this embodiment, as shown in FIG. 2, it is assumed that characteristics (a mechanical position characteristic and a mechanical speed characteristic) of the control target 1 can be represented by a two-inertia system model in which the motor 1a drives the mechanical load 1c via the spring (the vibratable element) 1b. In this embodiment, it is assumed that a spring constant of the spring 1b changes during motion. An equation of motion of the two-inertia model shown in FIG. 2 can be represented by Formulas (3) and (4).”Paragraph [0045] – “Examples of a machine that can be modeled in such a two-inertia system, the spring constant k.sub.m of which changes during motion, include a Cartesian biaxial (x-y) robot in which the arm length of the z-axis arm 1b1 changes shown in FIG. 3(a) and a crane in which the rope length of the rope 1b2 changes shown in FIG. 4.”].

Regarding Claim 5, Igarashi discloses that the torsional vibration characteristic is represented by the following equation based on a spring constant k1 configured to change according to the position of the control object, an inertia JL, of the control object, and an angular frequency w1, of the control object: 
    PNG
    media_image1.png
    37
    126
    media_image1.png
    Greyscale
 [See Paragraphs [0043]-[0045] and Equation (6).].

Regarding Claim 7, Igarashi discloses that the motor control device is a semi-closed control system [Fig. 1, p.sub.ref not part of the feedback control], and the vibration suppression filter is a position command filter [Paragraph [0051] – “The damping-parameter determining unit 122 includes a generating unit 122a.”] provided outside a position feedback loop [Fig. 1, damping-parameter determining unit 122 not being part of the position feedback loop show at the bottom by 1a, 2, and 131.].

Regarding Claim 8, Igarashi discloses that the motor control device is a fully-closed control system, and the vibration suppression filter is a position feedback filter provided inside a position feedback loop [Paragraph [0051] – “The damping-parameter determining unit 122 includes a generating unit 122a.”Use of damping-parameter determining unit 122 is through a fully-closed feedback control loop with detector 3 (i.e., no outside influence or inputs affecting the damping-parameter determination).].

Regarding Claim 9, Igarashi discloses that the motor control device is a fully-closed control system [Fig. 1, the position feedback loop show at the bottom by 1a, 2, and 131.], and the vibration suppression filter is a position feedforward filter [Paragraph [0051] – “The damping-parameter determining unit 122 includes a generating unit 122a.”] provided outside a position feedback loop [Fig. 1, damping-parameter determining unit 122 not being part of the position feedback loop show at the bottom by 1a, 2, and 131.].

Regarding Claim 10, Igarashi discloses an industrial machine comprising: a motor; an own shaft driven by the motor; a control object movable by the own shaft [Fig. 3A]; and the motor control device [Fig. 1].

Regarding Claim 11, Igarashi discloses an industrial machine comprising: a motor; an own shaft driven by the motor; another shaft driven by a motor different from the motor; a control object movable by at least one of the own shaft and the other shaft [Fig. 3A]; and the motor control device [Fig. 1].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi et al. (US 20130234642 A1)[hereinafter “Igarashi”] and Savant et al. (US 20130006586 A1)[ hereinafter “Savant”].
Regarding Claim 3, Igarashi fails to disclose that a weight of the control object is input by an operator in advance, or is estimated based on a relationship between a torque and an acceleration of the control object or the motor.
	However, Savant discloses the estimation of mass/inertia in such a manner [Paragraph [0004] – “Reflected mass (sometimes referred to as reflected load mass) is the mass of an entire mechanism sensed by a linear motor at the motor drive shaft. Reflected inertia (sometimes referred to as reflected load inertia) is the inertia of an entire mechanism sensed by a rotary motor at the motor drive shaft.”Paragraph [0041] – “The data output by the dynamic solver is then used as input to apply the previously derived formulations (Step 460 in procedure 400). If the mechanism is driven by a linear motor, the data used as input are linear velocity, linear acceleration, and motor force (Step 430); whereas, if the mechanism is driven by a rotary motor, the data used as input are angular velocity, angular acceleration, and motor torque (Step 440).”Paragraph [0045] – “In the next step, the previously derived formulations are applied (Step 460). As previously discussed, the formulations form the first order differential equations that are integrated subject to the initial conditions to obtain the time variation of the reflected mass denoted as m.sub.r(t) and reflected inertia denoted as I.sub.r(t).”].  It would have been obvious to determine the weight/mass of the control object as taught by Savant because knowing the weight/mass would have been useful in applying the motor control as weight/mass of the control object affects its inertia.

Regarding Claim 6, Igarashi fails to disclose the recited subject matter because Igarashi uses inertial measurements to determine angular frequency and not the “mass M of the control object” in doing so.
However, Savant discloses the estimation of mass/inertia when performing motor control [Paragraph [0004] – “Reflected mass (sometimes referred to as reflected load mass) is the mass of an entire mechanism sensed by a linear motor at the motor drive shaft. Reflected inertia (sometimes referred to as reflected load inertia) is the inertia of an entire mechanism sensed by a rotary motor at the motor drive shaft.”Paragraph [0041] – “The data output by the dynamic solver is then used as input to apply the previously derived formulations (Step 460 in procedure 400). If the mechanism is driven by a linear motor, the data used as input are linear velocity, linear acceleration, and motor force (Step 430); whereas, if the mechanism is driven by a rotary motor, the data used as input are angular velocity, angular acceleration, and motor torque (Step 440).”Paragraph [0045] – “In the next step, the previously derived formulations are applied (Step 460). As previously discussed, the formulations form the first order differential equations that are integrated subject to the initial conditions to obtain the time variation of the reflected mass denoted as m.sub.r(t) and reflected inertia denoted as I.sub.r(t).”].  It would have been obvious to use the “mass M of the control object” when determining the angular frequency per Igarashi [See Paragraphs [0043]-[0045] and Equation (6).] because doing so would have allowed for determining angular frequency in the context of a system using a linear motor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	US 20040100219 A1 – Method For Determining The Mass Moment Of Inertia Of An Electric Motor Drive System

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879. The examiner can normally be reached 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865